Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An original filing was received from Applicant on 20 October 2020.
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art does not suggest nor disclose  A compliant net support system…comprising: a plurality of substantially rigid columns… and a unidirectionally elastic spring element located along a main axis of at least one of the columns…; wherein the spring element and respective column is movable in a direction substantially parallel to a longitudinal axis of the barrier, and substantially inflexible in a direction substantially perpendicular to the longitudinal axis of the barrier.
The prior art of Nixon (US 20050013668 A1) discloses A compliant net support system…comprising: a plurality of substantially rigid columns… and an orthogonal elasticity of a column conferred by structural support that is not along the main axis of the column…; wherein the spring element and respective column is movable in a direction substantially parallel to a longitudinal axis of the barrier, and substantially inflexible in a direction substantially perpendicular to the longitudinal axis of the barrier, but does not disclose nor suggest a unidirectionally elastic spring element located along a main axis of at least one of the columns.  Williams (WO 2012058149 A1) discloses a compliant net support system…comprising: a plurality of substantially rigid columns… and a multidirectional elastic spring element located along a main axis of at least one of the columns…; wherein the spring element and respective column is movable in a direction substantially parallel to a longitudinal axis of the barrier, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        18 March 2022